 


109 HR 3833 IH: National Guard Emergency Protection Act of 2005
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3833 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Mica introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide penalties for violent crimes against members of the National Guard during Presidentially declared emergencies. 
 
 
1.Short titleThis Act may be cited as the National Guard Emergency Protection Act of 2005. 
2.Penalties for violent crimes against members of the National Guard during Presidentially declared emergencies 
(a)Murder and manslaughterChapter 51 of title 18, United States Code, is amended by adding at the end the following: 
 
1123.Killing of members of the National Guard during Presidentially declared emergenciesWhoever kills or attempts to kill a member of the Army National Guard or Air National Guard while the member is performing duties in connection with an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) shall be punished as is provided in section 1114 with respect to a like offense against an officer or employee of the United States.. 
(b)AssaultChapter 7 of title 18, United States Code, is amended by adding at the end the following: 
 
117.Assault on members of the National Guard during Presidentially declared emergenciesWhoever forcibly assaults, resists, opposes, impedes, intimidates, or interferes with a member of the Army National Guard or Air National Guard while the member is performing duties in connection with an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) shall be punished as is provided in section 111 with respect to the like offense against an officer or employee of the United States.. 
(c)Clerical amendments 
(1)Table of chapters for chapter 51The table of chapters at the beginning of chapter 51 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1123. Killing of members of the National Guard during Presidentially declared emergencies. 
(2)Table of chapters for chapter 7The table of chapters at the beginning of chapter 7 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
117. Assault on members of the National Guard during Presidentially declared emergencies.  
 
